, rowan am

An unpub|is|‘iled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOHN ELVIN TURNER, No. 66167
Petitioner,

 FLED

THE U.S. JUDICIAL DISTRICT

C()URT, SEP 1 6 Zlll‘l

Respondent' ?RA K.LJN:)EMAN
°"~?€?°C*iitzies»ec'"
m ciEr-u'rv cl.eR»<

 

ORDER DISMISSING PETITION

This proper person petition was docketed in this court on July
29, 2014, without payment of the requisite filing fee. On that same day a
notice was issued directing petitioner to pay the filing fee within ten days.
The notice further advised that failure to pay the filing fee within ten days
would result in the dismissal of this petition. To date, petitioner has not
paid the filing fee or otherwise responded to this court’s notice. Although
the petition was accompanied by a motion to waive filing fees in which
petitioner claimed he was granted leave to proceed in forma pauperis in
the district court, no documentation in support of that claim was attached.
Accordingly, cause appearing, this petition is dismissed

lt is so ORDERED.

CLERK oF THE SUPREME C®URT
TRi»iciE K. LINDEMAN

BY'? 

ccc John Elvin Turner

SUPF\EME COURT
OF
NEVADA

CLERK’S ORDER

/+ - 6055(,,